                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                   CENTRAL DIVISION
                                      FRANKFORT

 GARY HOUCHENS, et al.,                            )
                                                   )
         Plaintiffs,                               )         Civil No. 3:20-cv-00006-GFVT
                                                   )
 v.                                                )
                                                   )                    OPINION
 ANDREW G. BESHEAR, et al.,                        )                       &
                                                   )                     ORDER
         Defendants.                               )



                                          *** *** *** ***

       Elections matter. When Governor Beshear was running for governor he announced that

he intended to abolish the State Board of Education and create a new board with new members.

After he was elected, he did just that.

       To the Board members removed, this seems unfair. After all, many had time left on their

four year appointments and no doubt a desire to continue to serve. So, many of those removed

have now brought this litigation asking a federal court to put an immediate stop to what they

honestly believe is a terrible idea. They may be right, but the relief they seek is not actionable in

this forum. As explained below, the Governor’s actions are not contrary to federal law. For that

reason, the Plaintiffs are unlikely to succeed on the merits of this case and their request for a

preliminary injunction will be DENIED.

                                                  I

       Plaintiffs are previously appointed Board Members of the Kentucky Board of Education.

[R. 1-5 at 7.] After taking office as governor on December 10, 2019, Governor Andy Beshear

issued Executive Order 2019-002. [Id. at 13.] This Executive Order abolished the Kentucky
Board of Education created by KRS § 156.029, eliminating the position of any board member

serving at that time. [Id. at 13–14.] Next, Governor Beshear, by Executive Order 2019-002,

created a new Board and appointed eleven new members, which are named Defendants to this

action. [R. 12 at 2.] The Executive Order also appointed an active teacher, the Secretary of the

Education and Workforce Development Cabinet, and the President of the Council on

Postsecondary Education as ex officio nonvoting members. [Id.]

       The next day, Plaintiffs and three additional previous board members filed a Complaint

against Governor Beshear and Lieutenant Governor and Secretary of Education and Workforce

Development Jacqueline Coleman in Franklin Circuit Court. [Id. at 2–3.] In the state court

action, Plaintiffs argued that Executive Order 2019-002 was a violation of the Kentucky

Constitution, and sought to have the Executive Order declared void. [Id. at 3.] Plaintiffs

specifically moved for injunctive relief, asking the Court to enjoin the new Board created under

that Order from taking any action. [Id.] Plaintiffs also moved for a temporary restraining order

and a temporary injunction. [Id.] The Franklin Circuit Court heard oral argument from both

parties and ultimately denied all motions, “holding Plaintiffs had failed to demonstrate a

substantial question given the Supreme Court’s recent holding in Beshear v. Bevin, 575 S.W.3d

673 (Ky. 2019).” [Id.]

       One day later, Plaintiffs moved for emergency interlocutory relief from the Kentucky

Court of Appeals. This was denied for the same reasons identified by the lower court. [Id.] On

the same day, Plaintiffs appealed the order denying emergency relief to the Kentucky Supreme

Court. [Id.] The Kentucky Supreme Court unanimously denied Plaintiffs’ motion. [Id.]

       During this time, on December 12, the new Board held a special meeting where its

members were sworn into office and the Board announced the voluntary resignation of the



                                                 2
Commissioner of Education. [Id.] Following the resignation, the Board named an interim

Commissioner and started to conduct a national search for a new Commissioner. [Id.]

Thereafter, the Board has continued to hold meetings. [Id.]

       After the Kentucky courts denied Plaintiffs’ motion for injunctive relief, Defendants

moved to dismiss the state court complaint, and scheduled a hearing on January 15. [Id.]

Thereafter, Plaintiffs sought to continue the hearing after a change of counsel, and the hearing

was rescheduled for January 29. [Id. at 4.] However, before the hearing, Plaintiffs voluntarily

dismissed the state court action on January 17. [Id.]

       On the same day, a new group of Plaintiffs consisting of the previous Board members

filed the instant action against Defendants pursuant to 42 U.S.C. § 1983. [R. 1.] First, Plaintiffs

allege that the Governor’s actions consist of procedural and substantive Due Process violations

because he fired the previous Board members without cause. [Id. at 16–20.] Plaintiffs also seek

a declaration from this Court on the constitutionality of KRS § 12.028 and whether it violates the

separation of powers doctrine in the Kentucky Constitution. [Id. at 21.] Finally, Plaintiffs seek a

“declaration of the constitutionality of Governor Beshear’s action in suspending [KRS] 156.029

and [KRS] 63.080 when he fired the Plaintiffs without cause as required by the state

constitution.” [Id. at 25.]

       Seventeen days later, on February 3, Plaintiffs filed a Motion for an Emergency

Preliminary Injunction. [R. 7.] Plaintiffs seek “to enjoin those appointed to [the] State Board of

Education in Beshear Executive Order 2019-002 from taking any further actions until an

adjudication of the merits of this action.” [Id. at 1.] This Court ordered a response from the

Defendants and held a hearing on February 11. [R. 16.]




                                                 3
                                                  II

       “A preliminary injunction is an extraordinary remedy which should be granted only if the

movant carries his or her burden of proving that the circumstances clearly demand it.”

Overstreet v. Lexington–Fayette Urban County Government, 305 F.3d 566, 573 (6th Cir. 2002)

(citing Leary v. Daeschner, 228 F.3d 729, 739 (6th Cir. 2000) (finding that issuance of a

preliminary injunction “involv[es] the exercise of a very far-reaching power, which is to be

applied only in the limited circumstances which clearly demand it”)). To issue a preliminary

injunction, the Court must consider: 1) whether the movant has shown a strong likelihood of

success on the merits; 2) whether the movant will suffer irreparable harm if the injunction is not

issued; 3) whether the issuance of the injunction would cause substantial harm to others; and 4)

whether the public interest would be served by issuing the injunction. Overstreet, 305 F.3d at

573 (citations omitted).

       A court need not consider all of the factors if it is clear that there is no likelihood of

success on the merits. See Amoco Protection Co. v. Village of Gambell, AK, 480 U.S. 531, 546

n. 12 (1987) (“The standard for a preliminary injunction is essentially the same as for a

permanent injunction with the exception that the plaintiff must show a likelihood of success on

the merits rather than actual success.”). The Court of Appeals clarified that, “[w]hen a party

seeks a preliminary injunction on the basis of a potential constitutional violation, the likelihood

of success on the merits often will be the determinative factor.” City of Pontiac Retired

Employees Ass'n v. Schimmel, 751 F.3d 427, 430 (6th Cir. 2014) (quoting Obama for Am. v.

Husted, 697 F.3d 423, 436 (6th Cir.2012)). However, even if the plaintiff is unable “to show a

strong or substantial probability of ultimate success on the merits” an injunction can be issued

when the plaintiff “at least shows serious questions going to the merits and irreparable harm



                                                  4
which decidedly outweighs any potential harm to the defendant if an injunction is issued.” In re

Delorean Motor Co., 755 F.2d 1223, 1229 (6th Cir. 1985).

                                                   A

        Standing is a threshold inquiry in every federal case which may not be waived by the

parties. See, e.g., Warth v. Seldin, 422 U.S. 490, 498, 95 S. Ct. 2197, 45 L. Ed. 2d 343

(1975); Planned Parenthood Ass'n of Cincinnati, Inc. v. Cincinnati, 822 F.2d 1390, 1394 (6th

Cir. 1987). “To satisfy the ‘case’ or ‘controversy requirement’ of Article III, which is the

‘irreducible constitutional minimum’ of standing, a plaintiff must, generally speaking,

demonstrate that he has suffered an ‘injury in fact,’ that the injury is ‘fairly traceable’ to the

actions of the defendant, and that the injury will likely be redressed by a favorable

decision.” Bennett v. Spear, 520 U.S. 154, 162, 117 S. Ct. 1154, 137 L. Ed. 2d 281

(1997) (citations omitted). Further, “a plaintiff must also establish, as a prudential matter, that he

or she is the proper proponent of the rights on which the action is based.” Haskell v. Washington

Twp., 864 F.2d 1266, 1275 (6th Cir. 1988) (citations omitted).

        Here, the Plaintiffs have suffered an injury in fact due to their alleged lack of due process

prior to their removal as board members. The initial standing considerations require Plaintiffs’

injury be both particularized and concrete. Spokeo v. Robins, 136 S. Ct. 1540, 194 L. Ed. 2d 635

(2016) (citing Friends of the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S. 167, 180-

181, 120 S. Ct. 693, 145 L. Ed. 2d 610 (2000)). Both requirements are met here. “For an injury

to be particularized, it must affect the plaintiff in a personal and individual way.” Id. (internal

quotation marks omitted). The Plaintiffs are previous Board members that are personally

affected by the Governor’s actions in that they no longer hold their positions as Board members

and were terminated without cause prior to end of their terms. Further, a “concrete” injury is



                                                   5
a de facto injury that actually exists. Id. The Plaintiffs have suffered a concrete injury as a result

of Kentucky’s law and the Governor’s actions because, if they succeed on the merits, they will

have actually, and not just theoretically, been denied due process rights prior to the termination

of their positions.

        The remaining Article III and prudential standing requirements are also satisfied in this

case. The Plaintiffs’ injury in fact is fairly traceable to the Defendant Governor Beshear, who is

responsible for issuing the Executive Order that eliminated the previous Board. The injury is

redressable, should the Court find the Governor’s actions unconstitutional. And finally, the

Plaintiffs are the appropriate litigants. Haskell, 864 F.2d at 1275. They are directly affected by

the Executive Order issued by the Governor pursuant to a Kentucky statute, and, as members of

the previous Board, they have suffered “an injury peculiar to them and not common to all

members of the public.” Green Party of Tennessee v. Hargett, 767 F.3d 533, 544 (6th Cir. 2014)

(internal quotations omitted). The Court, therefore, is satisfied that the Plaintiffs have

standing to bring the instant action, and the Court has the power to decide this case.

                                                  B

        The determinative question at this preliminary stage is “whether the movant has shown a

strong likelihood of success on the merits.” Overstreet, 305 F.3d at 573. The initial issue before

the Court is not whether the Defendants’ actions violated Kentucky state law, but whether the

case presents a question of federal constitutional law. Plaintiffs argue that this Court has “federal

question” jurisdiction over this matter pursuant to 28 U.S.C. § 1331 which provides that this

Court “shall have original jurisdiction of all civil actions arising under the Constitution, laws or

treaties of the United States.” [R. 1-5 at 4.]

        Therefore, this Court must review Plaintiffs’ § 1983 claims to determine whether they



                                                  6
give the Court federal question jurisdiction over this case. The Court must determine whether

Plaintiffs’ claims “arise under” federal law. Beneficial Nat. Bank v. Anderson, 539 U.S. 1, 7, 123

S. Ct. 2058, 156 L. Ed. 2d 1 (2003). ‘“A suit arises under the Constitution and laws of the

United States only when the plaintiff’s statement of his own cause of action shows that it is

based upon those laws or that Constitution.’” Id. (quoting Louisville & Nashville R. Co. V.

Mottley, 211 U.S. 149, 152, 29 S. Ct. 42, 53 L. Ed. 126 (1908)). A civil rights action under 42

U.S.C. § 1983 for alleged violations of the Fourteenth Amendment is certainly one that is based

upon the laws of the United States. However, that does not end the Court’s inquiry.

       A claim under a federal statute does not give the court federal question jurisdiction if it is

“so attenuated and unsubstantial as to be absolutely devoid of merit.” Hagans v. Lavine, 415

U.S. 528, 537, 94 S. Ct. 1372, 39 L. Ed. 2d 577 (1974); Apple v. Glenn, 183 F.3d 477, 479 (6th

Cir. 1999) (“[A] district court may, at any time, sua sponte dismiss a complaint for lack of

subject matter jurisdiction pursuant to Rule 12(b)(1) of the Federal Rules of Civil Procedure

when the allegations of a complaint are totally implausible, attenuated, unsubstantial, frivolous,

devoid of merit, or no longer open to discussion.”). “To be obviously devoid of merit, an alleged

constitutional claim might represent an attempt to obtain federal question jurisdiction by the

mere assertion of a frivolous connection between the constitution and the subject matter of the

dispute, or the alleged claim might simply be immaterial to the real controversy.” Garvin v.

Rosenau, 455 F.2d 233, 239-40 (6th Cir. 1972) (citing Bell v. Hood, 327 U.S. 678, 66 S. Ct. 773,

90 L. Ed. 939 (1946)).

       Plaintiffs state that this Court has subject matter jurisdiction because they have claimed

violations of their constitutional right to substantive and procedural due process of law under

the Fourteenth Amendment to the U.S. Constitution. [R.1-5 at 4.] They are right about the



                                                 7
jurisdictional foundation; but wrong about the constitutional law. Plaintiffs have not asserted a

viable claim under the Fourteenth Amendment because they have no property or liberty interest

in an appointed and voluntary state office.1

                                                   1

        The Due Process Clause of the Fourteenth Amendment to the United States Constitution

provides that “No State shall deprive any person of life, liberty, or property, without due process

of law.” U.S. Const. amend. XIV. Plaintiffs primarily allege failure by the Defendants to

provide adequate procedural and substantive due process when the Governor abolished the entire

Board, ultimately terminating all members before their term was completed. [R. 7 at 7–8.] As

the Sixth Circuit explained in Howard v. Grinage, 82 F.3d 1343, 1350 (6th Cir. 1996),

“substantive due process prohibits the government’s abuse of power or its use for the purpose of

oppression, and procedural due process prohibits arbitrary and unfair deprivations of protected

life, liberty, or property interests without procedural safeguards.”

                                                   a

        The procedural component of the Due Process Clause protects rights created by state law

and guarantees that no significant deprivation of life, liberty or property will take place until

notice has been provided and the individual has a meaningful opportunity to be heard. See

Cleveland Bd. of Educ. v. Loudermill, 470 U.S. 532, 542, 105 S. Ct. 1487, 84 L. Ed. 2d 494

(1985). In Kentucky Department of Corrections v. Thompson, 490 U.S. 454, 109 S. Ct. 1904,

104 L. Ed. 2d 506 (1989), the United States Supreme Court stated:

        We examine procedural due process questions in two steps: the first asks whether there
        exists a liberty or property interest which has been interfered with by the State, Board of
        Regents of State Colleges v. Roth, 408 U.S. 564, 571, 92 S. Ct. 2701, 2706, 33 L.Ed.2d

1
 All Defendants have moved to dismiss this action pursuant to various reasons. A separate order will be
issued by this Court to address each of those pending Motions.


                                                   8
       548 (1972); the second examines whether the procedures attendant upon that deprivation
       were constitutionally sufficient, Hewitt v. Helms, 459 U.S. at 472, 103 S.Ct. at 871, 74 L.
       Ed. 2d 675. The types of interests that constitute “liberty” and “property” for Fourteenth
       Amendment purposes are not unlimited; the interest must rise to more than “an abstract
       need or desire,” Board of Regents v. Roth, 408 U.S. at 577, 92 S. Ct. at 2709, and must be
       based on more than “a unilateral hope,” Connecticut Board of Pardons v. Dumschat, 452
       U.S. 458, 465, 101 S.Ct. 2460, 2464, 69 L.Ed.2d 158 (1981). Rather, an individual
       claiming a protected interest must have a legitimate claim of entitlement to it.

Thompson, 490 U.S. at 460.

       A public employee is entitled to procedural due process—including the opportunity for a

hearing—and substantive protections if he stands to lose a constitutionally protected property or

liberty interest. See Loudermill, 470 U.S. at 538. Such a property interest arises from a

“legitimate claim of entitlement” to continuing employment. Roth, 408 U.S. at 577. Thus, in

order to establish due process protection, a “plaintiff must, as a threshold matter, establish that he

had a protected property interest in his continued employment entitling him to due process

protection.” Blazy v. Jefferson Cty. Reg'l Planning Comm'n, 438 F. App'x 408, 411–12 (6th Cir.

2011) (citations omitted).

       Analysis of state law determines whether an employee possesses a property interest in

continued employment. See Roth, 408 U.S. at 578 (“[Property interests] are created and their

dimensions are defined by existing rules or understandings that stem from an independent source

such as state law—rules or understandings that secure certain benefits and that support claims of

entitlements to those benefits.”) Moreover, a “property interest can be created by a state statute,

a formal contract, or a contract implied from the circumstances.” Singfield v. Akron Metro.

Hous. Auth., 389 F.3d 555, 565 (6th Cir.2004) (citations omitted). In this case, the Court must

look to Kentucky law and to the terms of the Plaintiffs’ employment to determine whether

members had a “legitimate expectation of continued employment.” Johnston—Taylor v.

Gannon, 907 F.2d 1577, 1581 (6th Cir. 1990).

                                                  9
       But the Plaintiffs here are not really employees. Instead, they are political appointees and

more akin to public officers. The Supreme Court has explicitly held that public officers do not

have a property interest in the positions they occupy. Taylor v. Beckham, 178 U.S. 548, 20 S.Ct.

890, 44 L. Ed. 1187 (1900). The case involved an election for Kentucky’s governor and

lieutenant governor. Id. After the Republican candidates had been declared the winner, the

Democratic candidates contested the results and were later declared the winners. Id. When the

Republican candidates refused to surrender their positions, the Democratic lieutenant governor

candidate filed suit. Id. The Republicans argued that depriving them of their elected offices

would be depriving them of “their property without due process of law.” Id. at 557. Kentucky’s

highest state court held that the case did not assert a Fourteenth Amendment claim because the

right to hold office was not a property right. Id. at 575.

       The Supreme Court declined to exercise jurisdiction over the case, stating that “[t]he

view that public office is not property has generally been entertained in this country.” Id. at 576.

The decisions are numerous to the effect that public offices are mere agencies or trusts, and not

property as such. Nor are the salary and emoluments property, secured by contract, but

compensation for services actually rendered.” Id. at 577. The fact that

       a constitution may forbid the legislature from abolishing a public office or diminishing
       the salary thereof during the term of the incumbent [does not] change its character or
       make it property. True, the restrictions limit the power of the legislature to deal with the
       office, but even such restrictions may be removed by constitutional amendment. In short,
       generally speaking, the nature of the relation of a public officer to the public is
       inconsistent with either a property or a contract right.

Id. The Supreme Court later reaffirmed its holding in Taylor, stating that “[m]ore than forty

years ago this Court determined that an unlawful denial by state action of a right to state political

office is not a denial of a right of property or of liberty secured by the due process clause. . . we

reaffirm [that decision] now.” Snowden v. Hughes, 321 U.S. 1, 7, 64 S. Ct. 397, 88 L. Ed. 497

                                                  10
(1944).

          Plaintiffs complain that they were removed from office and deprived of their positions as

Board members without cause. They assert the Governor’s actions through Executive Order

2019-002 deprived them of a property interest protected under longstanding statutes, i.e. the

protection that “a board member shall only be removed for cause,” under KRS § 156.029(2), and

KRS § 63.080(2)(b), which states “members of the Kentucky Board of Education…shall only be

removed except for cause.” [R. 7 at 4.] In essence, the Board members believe that state law has

granted them certain procedural rights.

          However, Governor Beshear did not simply remove the members from a state office.

Rather, the Governor exercised his authority under KRS § 12.028 to reorganize the state

government in a manner that abolished their state offices. [R. 12 at 12.] This power is conferred

to the Governor by the General Assembly and was recognized as a lawful executive function by

the Kentucky Supreme Court. See Beshear v. Bevin, 575 S.W.3d 673 (Ky. 2019). This statute

provides that the Governor may temporarily reorganize “organizational units and administrative

bodies” when the General Assembly is not in session “to achieve greater economy, efficiency,

and improved administration ….” KRS § 12.028(2). Such reorganization can include “the

creation, alteration or abolition of any organizational unit or administrative body and the transfer

of functions, personnel, funds, equipment, facilities, and records from one (1) organizational unit

or administrative body to another.” KRS § 12.028(1). Therefore, since the Governor abolished

the entire Board, the statutory “cause” requirement was not implicated.

          Maybe the protected constitutional interest is related to an expanded liberty interest of the

former Board members. That seems to be another argument Plaintiffs make. Protected liberty

interests “may arise from two sources — the Due Process Clause itself and the laws of the



                                                   11
states.” Thompson, 490 U.S. at 459 (internal quotation and citation omitted). “Only if [I] find a

protected interest do [I] ask whether the deprivation of that interest was in accordance with due

process.” Tony L. By & Through Simpson v. Childers, 71 F.3d 1182, 1185 (6th Cir. 1995)

(citing Thompson, supra, 490 U.S. at 460)).

        In United of Omaha Life Insurance Co. v. Solomon, 960 F.2d 31, 34 (6th Cir. 1992), the

Sixth Circuit discussed the parameters of a protected liberty interest:

        A protected liberty interest goes beyond freedom from bodily restraint; it includes the
        right of the individual to contract, to engage in any of the common occupations of life, to
        acquire useful knowledge and to enjoy generally those privileges long recognized as
        essential to the orderly pursuit of happiness by free men. Board of Regents v. Roth, 408
        U.S. 564, 572, 92 S. Ct. 2701, 33 L. Ed. 2d 548 (1972). Although this definition of
        liberty has been somewhat narrowed by later Supreme Court cases, see, e.g., Paul v.
        Davis, 424, U.S. 693, 96 S. Ct. 1155, 47 L. Ed. 2d 405 (1976), it is recognized that
        the due process clause forbids arbitrary deprivation of liberty “[w]here a person’s good
        name, reputation, honor, or integrity is at stake because of what the government is doing
        to him.” Goss v. Lopez, 419 U.S. 565, 574, 95 S. Ct. 729, 42 L. Ed. 2d 725 (1975)
        (quoting Wisconsin v. Constantineau, 400 U.S. 433, 437, 91 S. Ct. 507, 27 L. Ed. 2d 515
        (1971)).

        “[A] person's reputation, good name, honor and integrity are among the liberty interests

protected by the due process clause.” Chilingirian v. Boris, 882 F.2d 200, 205 (6th Cir. 1989).

However, reputation alone, apart from some more tangible interests such as employment, is

neither liberty nor property sufficient to invoke the procedural protections of the due process

clause. Paul, 424 U.S. at 701. In regard to reputation in a volunteer context, courts have

refused to find such a protected interest where the plaintiff has failed to show lost opportunity for

employment. Baker v. McDaniel, 2009 WL2710099, at *4 (E.D. Ky. Aug. 24, 2009). And recall

that “unlawful denial by state action of a right to state political office is not a denial of a right

…of liberty secured by the due process clause.” Snowden, 321 U.S at 6. Ultimately, Plaintiffs

have not identified a particular liberty interest that has been deprived by Defendants in this

matter and the Court cannot conclude that one exists.

                                                   12
                                                 b

       What about substantive due process rights? The fact that Plaintiff was not entitled to

notice and an opportunity to be heard does not necessarily foreclose a substantive due process

claim. The substantive component of the Due Process Clause protects fundamental rights

created by the United States Constitution.

       Fundamental rights are those specifically guaranteed by the United States Constitution

and those rights that are “implicit in the concept of ordered liberty.” Palko v. Connecticut, 302

U.S. 319, 325, 58 S. Ct. 149, 82 L. Ed. 288 (1937). These generally include “the rights to marry,

to have children, to direct the education and upbringing of one’s children, to marital privacy, to

use contraception, to bodily integrity, and to abortion.” Washington v. Glucksberg, 521 U.S.

702, 720, 117 S. Ct. 2258, 117 S. Ct. 2302, 138 L. Ed. 2d 772 (1997) (internal citations omitted).

Substantive due process rights have been specifically defined by the United States Supreme

Court, and do not include the right to maintain employment, public or otherwise. See Seal v.

Morgan, 229 F.3d 567, 574-575 (6th Cir. 2000).

       In Ramsey v. Board of Education of Whitley County, Kentucky, 844 F.2d 1268 (6th Cir.

1988), and in Charles v. Baesler, 910 F.2d 1349 (6th Cir. 1990), the Court held that a breach of

contract by a public employer does not give rise to a claim by its employee under § 1983 for a

denial of substantive due process. Moreover, in Sutton v. Cleveland Board of Education, 958

F.2d 1339, 1351 (6th Cir. 1992), the Court held that a claim by a public employee for improper

discharge from employment cannot be brought under the substantive due process component

even though the employment contract provides that the employee could only be discharged for

just cause. As noted, if those rights do not exist for employees, they certainly do not exist for




                                                 13
political appointees. Therefore, Plaintiffs’ substantive due process claim lacks merit as a matter

of law.

                                                    2

          This case broadly rests on whether there exists a substantial likelihood of success on the

merits. But neither can Plaintiffs satisfy their burden that without judicial action they would

suffer immediate and irreparable harm. This is so because as explained, the Governor acted

under the ability to temporarily reorganize Kentucky boards and agencies. KRS § 12.028. In

theory, the previous Board members are able to be reinstated if the General Assembly acts

legislatively. See e.g., KRS § 12.028(5). There is simply no legitimate claim that either party

would be substantially harmed by the issuing of an injunction.

          Finally, as there is not a strong likelihood of success on the merits, this Court cannot

make the assumption that Plaintiffs and other members of the public would be better served by

ultimately estopping further action by the current Board members. The former Board members

might think so; but the current members surely would not.

                                                    3

          The only remaining claims seek a declaration that the state laws in question in this case

violate state law. To the extent a federal court even considers such claims, it does so by

following state law. And here, the Kentucky Supreme Court has already held that KRS § 12.028

does not violate Kentucky’s constitutional separation of powers. See Beshear, 575 S.W.3d at

681–84. Plaintiffs argue that Beshear v. Bevin does not apply in this case because the facts are

clearly distinguishable since the former Governor did not use the challenged statute to cause any

members of the Board to lose their position. [R. 17 at 1–2.]

          However, Attorney General Beshear’s constitutional challenge to the statute in that case



                                                   14
was exactly the same as the one raised by the Plaintiffs here. Plaintiffs argued that KRS §

12.028 violated Kentucky’s separation of powers doctrine by unconstitutionally shifting

legislative power from the General Assembly to the Governor. Beshear, 575 S.W.3d at 681.

The Kentucky Supreme Court ultimately rejected this claim and held that “neither KRS § 12.028

nor [the executive order] constitutes an unconstitutional delegation of legislative power.” Id. at

684. The Court explicitly stated, “KRS § 12.028, which allows the Governor to change the

makeup and functions of those boards—even going so far as abolishing existing boards and

creating new ones—is a grant of legislative authority to the executive department.” Id. at 682.

While the Supreme Court recognized that “[t]here may be a point” at which a Governor’s

particular use of the statute violates the [state] Constitution, the statute itself is not facially

invalid, which is exactly the same issue Plaintiffs are asking this Court to decide. Id. Therefore,

Beshear v. Bevin is the authoritative precedent on the issue of whether KRS § 12.028 is facially

constitutional, ultimately allowing the Governor to abolish and reconstruct education boards in

Kentucky. 2

                                                    III

        Elections matter because they allow the elected to make governing choice – choices that

have policy and personal consequences. That can be disappointing for those who desire to serve

or who believe in a particular policy. But, absent a finding of a federal constitution or statutory

violation, the remedy does not rest in the hands of a federal judge. The remedy is found at the



2
  The Governor also avers that the Court should abstain from exercising jurisdiction in this case pursuant
to the Pullman abstention doctrine. Under Pullman, a federal court must abstain from hearing “cases in
which the resolution of a federal constitutional question might be obviated if the state courts were given
the opportunity to interpret ambiguous state law.” Quackenbush v. Allstate Ins. Co., 517 U.S. 706, 716-
17, 116 S. Ct. 1712, 135 L. Ed. 2d 1 (1996) (citing Pullman, 312 U.S. 496, 61 S. Ct. 643, 85 L. Ed. 971.
However, the Court believes the factual predicate here is not traditionally the context where the abstention
doctrine is implicated since there are no unsettled questions of state law pending in this matter.
                                                    15
ballot box.

       The Court remains unpersuaded that this case presents one of the extraordinary

circumstances that require the issuance of a preliminary injunction since the Plaintiffs have not

demonstrated a strong likelihood that they will succeed on the merits. “A preliminary injunction

is an extraordinary remedy which should be granted only if the movant carries his or her burden

of proving that the circumstances clearly demand it.” Overstreet, 305 F.3d at 573. Here, the

Plaintiffs have failed to do so. Accordingly, and the Court being otherwise sufficiently advised,

it is hereby ORDERED that Plaintiffs’ Motion for Preliminary Injunction [R. 7] is DENIED.

       This the 27th day of February, 2020.




                                                16
